DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-23, 27 are objected to because of the following informalities:  
Claim 15 “on which run-out side the rolled material” should be “on which the run-out side of the rolled material” or similar. 
Claim 15 “on which run-in side the rolled material” should be “on which the run-in side of the rolled material” or similar.
Claim 17 “water is used as coolant” should be “water is used as the coolant” or similar.
Claim 18 “a cooling emulsion is used as coolant” should be “a cooling emulsion is used as the coolant” or similar.
Claim 27 “at least one spraying bar is arranged above” should be “the at least one spraying bar is arranged above” or similar.
Claim 27 “and at least one spraying bar is arranged below” should be “and the at least one spraying bar is arranged below” or similar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit, which is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively on a run-out side of a rolling pass… is configured to control each cooling bar in such a way that the coolant is dispensed exclusively on a run-in side of a rolling pass.” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 limitation “a control unit, which is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively on a run-out side of a rolling pass… is configured to control each cooling bar in such a way that the coolant is dispensed exclusively on a run-in side of a rolling pass…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively on a run-out side of a rolling pass… is configured to control each cooling bar in such a way that the coolant is dispensed exclusively on a run-in side of a rolling pass”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a control unit” is not adequate structure for performing the “is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively on a run-out side of a rolling pass… is configured to control each cooling bar in such a way that the coolant is dispensed exclusively on a run-in side of a rolling pass”. (A “control unit” can be a switch, computer, software, or mix.)
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. (see MPEP 2163.03 VI)
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a control unit, which is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively on a run-out side of a rolling pass… is configured to control each cooling bar in such a way that the coolant is dispensed exclusively on a run-in side of a rolling pass” in claim 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function in the claim. (“control unit” is not a structure. A “control unit” can be a software, hardware, or processor, or mix under broadest reasonable interpretation. A “processor” or “computer” or “switch” or “pump” or the like are structures)
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-21, 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krimpelstatter (US 9,815,101)
Regarding claim 15, Krimpelstatter discloses a method (Fig. 1-3) for rolling a rolled material (5), comprising: guiding the rolled material alternatingly in two mutually opposite rolling directions (see Fig. 1-3: directions 7) through a roll gap (in between top and bottom rolls of stand 2) between two working rollers (two rollers of 2 touching  the rolled material 5) of a reversing roll stand (2): introducing a lubricant (9) for lubricating a contact zone (examiner notes that lubricating the rolled material will also lubricate the contact zone of where 2 and 5 meets as it reverses direction) into the contact zone in which the rolled material bears against the working rollers; applying a coolant (coolant sprayed by 8) to at least one of the working rollers and the rolled material, wherein the lubricant is dispensed in a mixture with a carrier gas (claim 2), wherein the mixture is sprayed onto at least one of the working rollers and the rolled material exclusively on a run-out side of a rolling pass (see Fig. 1: mixture 9 is sprayed onto the rolled material exclusively on the run-out side i.e. right side of the rolling pass), on which run-out side the rolled material runs out of the roll gap; and wherein the coolant is dispensed onto the at least one of the working rollers and the rolled material exclusively (see Fig. 1: coolant is dispense onto the rollers/rolled material exclusively on the run-in side) on a run-in side (left side of the rolling pass as shown in Fig. 1) of the rolling pass, on which run-in side the rolled material runs into the roll gap.
Regarding claim 16, Krimpelstatter discloses the method as claimed in claim 15, wherein the lubricant is a lubricating oil (9 is rolling oil).  
Regarding claim 17, Krimpelstatter discloses the method as claimed in claim 15, wherein water (8 sprays water) is used as coolant.  
Regarding claim 18, Krimpelstatter discloses the method as claimed in claim 15, wherein a cooling emulsion (Col. 4 line 38-50: emulsion) is used as coolant.  
Regarding claim 19, Krimpelstatter discloses the method as claimed in claim 18, wherein the coolant contains at least one emulsifier (Col. 4 line 38-50: emulsifier), which improves (this is the result of the emulsifier) the adhesion of the lubricant to at least one of the working rollers and the rolled material.  
Regarding claim 20, Krimpelstatter discloses the method as claimed in claim 15, wherein the mixture of the lubricant and the carrier gas is sprayed onto at least one of the working rollers and the rolled material only when the rolled material is being guided through the roll gap in one of the two rolling directions (see Fig. 2-3: lubricated when the roll is moving right to left. When the roll is moving left to right (during final pass), lubricant is not sprayed. So in the case of Fig. 2-3, the lubrication is sprayed onto the rolled material only in one direction).  
Regarding claim 21, Krimpelstatter discloses the method as claimed in claim 15, wherein the mixture of the lubricant and the carrier gas is sprayed onto at least one of the working rollers and the rolled material when the rolled material is being guided through the roll gap in both rolling directions (see Fig. 1-2: lubrication is sprayed in both directions).  
As best understood, regarding claim 24, Krimpelstatter discloses a rolling apparatus (Fig. 1-3) for performing the method as claimed in claim 15, the rolling apparatus comprising: a reversing roll stand (2) with two working rollers (rollers of 2 which contact the workpiece); at least one spraying bar (6), which is configured to spray the mixture (9) of the lubricant and the carrier gas (claim 2) onto the at least one of the working rollers and the rolled material; at least one cooling bar (8), which is configured to dispense the coolant (8 dispenses coolant) onto a working roller or/and onto the rolled material; and a control unit, which is configured to control each spraying bar in such a way that the mixture of the lubricant and the carrier gas is dispensed exclusively (see Fig. 1: when workpiece 5 is moving left to right) on a run-out side (see Fig. 1: mixture 9 is sprayed onto the rolled material exclusively on the run-out side i.e. right side of the rolling pass) of a rolling pass; wherein the control unit is configured to control each cooling bar in such a way that the coolant is dispensed exclusively (see Fig. 1: coolant is dispense onto the rollers/rolled material exclusively on the run-in side) on a run-in side (left side of the rolling pass as shown in Fig. 1) of a rolling pass.  
Regarding claim 25, Krimpelstatter discloses the rolling apparatus as claimed in claim 24, wherein all the spraying bars are arranged on a same side (right side in Fig. 1) of the reversing roll stand.  
Regarding claim 26, Krimpelstatter discloses the rolling apparatus as claimed in claim 24, wherein the at least one spraying bar (top spraying bar 6) and the at least one cooling bar (8) are arranged on at least one side (top side) of the reversing roll stand.  
Regarding claim 27, Krimpelstatter discloses the rolling apparatus as claimed in claim 24, wherein, on at least one side (right side as viewed in Fig. 1) of the reversing roll stand, at least one spraying bar (top spraying bar 6) is arranged above a rolled material plane (plane where 5 passes), in which the rolled material is guided, and at least one spraying bar (bottom spraying bar 6) is arranged below the rolled material plane. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimpelstatter (US 9,815,101) in view of Hauret (WO 2006054781).
Regarding claim 28, Krimpelstatter discloses the rolling apparatus as claimed in claim 24, wherein, on at least one side (left side as viewed in Fig. 1) of the reversing roll stand, at least one cooling bar (8) is arranged above a rolled material plane.
Krimpelstatter fails to disclose in which the rolled material is guided, and at least one cooling bar is arranged below the rolled material plane.
Hauret teaches a rolling apparatus comprising lubrication spraying bars (34) and cooling bars (46). Hauret in Fig. 2 shows that the cooling bars are arranged both above and below the rolled material plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to Krimpelstatter with another cooling bar that is arranged below the rolled material plane as taught by Hauret in order to effectively cool the bottom side roller as well as the top side roller. Examiner notes that uneven temperatures of the top and the bottom work rolls could lead to different rolling results of the workpiece.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a method comprising "... wherein, when the rolled material is being guided through the roll gap for the first time, a rolled material head of the rolled material, which is the first region of the rolled material to be guided through the roll gap, is guided through the roll gap at a slower speed than the remaining region of the rolled material." as set forth in claim 22. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 22-23 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (CN 107838197) teaches a reversing rolling mill comprising only one spraying bar set that use emulsion to cool and lubricate the rolling mill. Wang also teaches exclusively dispending on the run-in side of rolling pass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725